



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Stein, 2015 ONCA 720

DATE: 20151027

DOCKET: C60829

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rene Stein

Appellant

Richard N. Stern, for the appellant

Vanita Goela, for the respondent

Heard and released orally: October 20, 2015

On appeal from the sentence imposed on May 1, 2015 by
    Justice Marquis S. Felix of the Ontario Court of Justice.

ENDORSEMENT

[1]

On his plea of guilty to possession of powder cocaine for the purpose of
    trafficking, the appellant, a mature adult, was sentenced to a term of
    imprisonment of 12 months. He seeks a reduction in his sentence to a term of
    imprisonment that does not exceed six months less one day.

[2]

At trial, counsel for the appellant (not Mr. Stern), initially sought a
    non-custodial sentence, a period of probation with terms akin to those commonly
    included in a conditional sentence order, a disposition that was not legally available.

[3]

Trial counsel for the Crown initially sought a sentence of imprisonment
    in the range of 18 months to 2 years less one day. Later, Crown counsel changed
    her position to seek a custodial sentence of 12 to 18 months in a provincial
    reformatory.

[4]

Our authority to vary a sentence imposed at trial is not without limit.
    Absent an error in principle, a failure to consider a relevant factor or
    overemphasis on an appropriate factor, our intervention is limited to instances
    in which the sentence imposed is demonstrably unfit.

[5]

The appellant says that the trial judge made several errors that
    resulted in the imposition of an unfit sentence. Among others, he says the
    trial judge failed to give appropriate effect to the appellants post-traumatic
    stress disorder and the immigration consequences he would suffer, if sentenced
    to a term of imprisonment of six months or more.

[6]

He further submits that the trial judge misapprehended the applicable
    range of sentence, or at the very least, misapplied the range associated with
    crack cocaine, to a case that involved powder cocaine. In addition, he says
    that the trial judge failed to consider alternatives to incarceration.

[7]

We do not agree.

[8]

The trial judge, in careful and considered reasons, took into account
    the appellants post-traumatic stress disorder, as well as the collateral
    consequences of the sentence he was about to impose. His reasons reflect no
    error in the weight he assigned to those factors. The sentence he imposed was
    within the applicable sentencing range and reflects a proper blend of the
    governing sentencing objectives, principles and factors. We see no basis upon
    which to interfere.

[9]

Leave to appeal sentence is granted, but the appeal from sentence is
    dismissed.

David
    Watt J.A.

C.W.
    Hourigan J.A.

Grant
    Huscroft J.A.


